PER CURIAM:
Jan Z. Temple, Ph.D., appeals the district court’s orders dismissing her civil action, denying her motion for leave to amend her complaint, and denying relief on her Fed.R.Civ.P. 59(e) motion. We have reviewed the record and the district court’s orders and find no reversible error. We affirm the district court’s dismissal of Temple’s complaint, and its denial of her motion to amend, on the reasoning of the district court. See Temple v. Medical Univ. of South Carolina, No. CA-02-2104-18BG-2 (D.S.C. Dec. 12, 2003; Feb. 9, 2004). In addition, we find that the district court’s denials of Temple’s Rule 59(e) motions were not an abuse of discretion. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724 (4th Cir.1991). See Temple v. Medical Univ. of South Carolina, No. CA-02-2104-18BG-2 (D.S.C. Dec. 12, 2003; Mar. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED